DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 10/15/2021.
Claims 1, 9, and 16 are amended.
Claims 1-18 are pending in the application. 
Rejection summary
The 112(b) rejections to claims 1-9 are withdrawn because the amended claims overcome the rejections.  However, new rejections are made due to new issues introduced in the amended claims.

Claim Rejections - 35 USC § 112 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim recites “in response to a trigger flag being present in the transaction table, generating the script for the audit trigger, the audit table DDL, or the audit sequence; and updating contents of an audit table using the generated script”.  The limitation “a trigger flag being present in the transaction table” is not clear because it is not disclosed in the instant application specification.  The instant specification, ¶33, discloses a “flag” is for indicating whether triggers, audit table DLLs, audit sequences should be generated for each transaction table.  The flag is in the audit enablement request, and not in a transaction table (¶33, the audit enablement request may include an identification of the transaction table(s) for which the auditing is to be generated/plugged-in. It may further include indicators, such as flags, that indicate whether triggers, audit table DDLs, audit sequences, etc. should be generated for each transaction table).  See also instant specification ¶37, ¶39, and ¶40 where it discloses DDL script for audit trigger, DLL script for audit table, and audit sequence flag are generated in according to the flag.  As a result, it is unclear for what reason or in what step the flags are stored or identified in the transaction table.

	Regarding claims 2-9, the claims are dependent claims and are rejected for the same reason as that of claim 1 because the claims do not resolve the issue noted in the rejections.

	Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “in response to a trigger flag being present in the transaction table, generating the script for the audit trigger, the audit table DDL, or the audit sequence; and updating contents of an audit table using the generated script”.  The limitation “a trigger flag being present in the transaction table” is not clear because it is not disclosed in the instant application specification.  The instant specification, ¶33, discloses a “flag” is for indicating whether triggers, audit table DLLs, audit sequences in a transaction table (¶33, the audit enablement request may include an identification of the transaction table(s) for which the auditing is to be generated/plugged-in. It may further include indicators, such as flags, that indicate whether triggers, audit table DDLs, audit sequences, etc. should be generated for each transaction table).  See also instant specification ¶37, ¶39, and ¶40 where it discloses DDL script for audit trigger, DLL script for audit table, and audit sequence flag are generated in according to the flag.  As a result, it is unclear for what reason or in what step the flags are stored or identified in the transaction table.
	
	Regarding claims 2-9, the claims are dependent claims and are rejected for the same reason as that of claim 1 because the claims do not resolve the issue noted in the rejections.

	Appropriate corrections are required.

Response to Applicant’s Arguments
Regarding rejections to claims 1-7 under 35 U.S.C. § 103 as rendered obvious by the NPL "SQL Server database auditing techniques" to ApexSQL ("Apex") and U.S. Patent Application Publication No. 2006/0155747 to Ricardo ("Ricardo"), the Applicant’s argument start at the top of page 3 of the Remarks that the amended claims overcomes the prior art rejection. The applicant’s arguments are fully considered.  However, the Examiner respectfully disagree.  Specifically,
Regarding claim 1 and its dependent claims, the Applicant’s argues starting near the bottom of page 3 that “Apex does not disclose at least "in response to a trigger flag being present in the transaction table, generating the script for the audit trigger, the audit table DDL, and or the audit sequence".  In light of the 112(a) and 112(b) rejections above, and also page 10 of Apex which discloses the selecting of various flags for each transaction table for generating trigger scripts, (Page 10 step 7 is the generating of the script; Page 10, step 5, Check the transactions to audit – INSERT, DELETE, UPDATE; page 10 figure “In-the-main-grid-select-the-table-you-want-to-auditu1.png”). 
    PNG
    media_image1.png
    414
    1303
    media_image1.png
    Greyscale
The checkboxes under Insert, Update or Delete columns corresponds to the flags. Apex discloses in page 10, steps 6, and 7 to repeat for each table users want to audit, and then create triggers.  As a result, Apex teaches the disputed limitations.
Regarding claims 16-18, necessitated by the amendment, new reference is used to teach the disputed limitation.  As a result, the Applicant’s argument near the middle of page 4 that prior art Muthuraj in view of Apex does not teach the limitation is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Apex (NPL U: “SQL Server database auditing techniques”, dated June 28, 2013, hereinafter Apex) in view of Klos et al. (US 20040022379 A1, hereinafter Klos).

	Regarding claim 1, Apex teaches a method for auditing transaction data, comprising:
		in an information processing apparatus comprising at least one computer processor (Apex page 9, “ApexSQL Trigger”: the computer running the tool “ApexSQL Trigger” as the information processing apparatus, and the computer’s processor as one computer processor):
			receiving an audit enablement request for transaction data, the audit enablement request comprising an identification of a plurality of transaction tables and a request to generate, for each transaction table, a script for an audit trigger, an audit table DDL, or an audit sequence (Apex Page 9-10 steps 3-7, the result from collecting data in preparation for creating triggers as an audit enablement request; Apex Page 10: the selections of the tables form an identification of a plurality of transaction tables; Apex Page 10, step 5: the selection of change type to audit, “INSERT, DELETE, UPDATE” as the request to generate a script; Apex Page 10 step 7: the request made by selecting “create triggers” is for an audit trigger; Apex Page 10 figure for step: each row as a transaction table);
			for each transaction table identified in the audit enablement request:
				retrieving information for the transaction table (Apex page 10 step 4: the columns for the selected transaction table as information for the transaction table);
				in response to a trigger flag being present in the transaction table (Apex page 10 step 4: the selected transaction table), generating the script for the audit trigger, the audit table DDL, or the audit sequence (Page 10 step 7 is the generating of the script; Page 10, step 5, Check the transactions to audit – INSERT, DELETE, UPDATE; page 10 figure “In-the-main-grid-select-the-table-you-want-to-auditu1.png”,
    PNG
    media_image1.png
    414
    1303
    media_image1.png
    Greyscale

; [Examiner note: the checkboxes under Insert, Update or Delete columns corresponds to the flags; each row corresponds to a transaction table, the flags are in a same row for 
		Apex thus far does not explicitly teach inserting the audit enablement request into an audit configuration table;
		 Apex further teaches inserting the audit enablement request into an audit configuration table (Apex page 3:
    PNG
    media_image2.png
    586
    1399
    media_image2.png
    Greyscale
; [Examiner note: Apex discloses a feature available on the SQL Server version 2008 that persists the audit request and can be viewed via the server’s Object Explorer.  Furthermore, this feature is available in the SQL Server version 2008 Enterprise edition.]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Apex regarding the saving of audit request in SQL Server version 2008 into the teaching of Apex regarding using trigger script to perform database auditing to result in the claimed invention with audit request that is saved into a database table.

		Apex further teaches updating contents of an audit table using the generated script (Apex Page 11 step 8, Once the triggers are created, they are fired for every INSERT, DELETE and UPDATE executed against the
table and the details of the operation are stored into AUDIT_LOG_DATA and AUDIT_LOG_TRANSACTIONS tables; see also Apex Standard-reportu1, top of page 12).		Although Apex teaches the limitations of claim 1, Apex does not explicitly state inserting the audit enablement request into an audit configuration table.		Klos teaches inserting the audit enablement request into an audit configuration table (Klos [1549], if the audit request passes the editing, the GUI 42 will make an entry in the Audit Request table; ¶1451, check the audit table at regular intervals and determines if a request has been made, compares the SPACE 24 and SMS 10 data, creates the report, the audit process will update the status on the audit request table, to indicate that audit has completed).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Klos, which teaches storing audit requests in tables into the teaching of Apex to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Klos’ teaching would help to make the transaction system more flexibly since instruction text 

	Regarding claim 2, Apex in view of Klos teaches the method of claim 1, wherein the request to generate the script comprises a flag (Apex, page 10, step 3’s fig. “In-the-main-grid-select-the-table-you-want-to-auditu1.png”, Insert, Update, Delete, Audit all as flag).
	
	Regarding claim 3, Apex in view of Klos teaches method of claim 1, wherein the information for the transaction table comprises metadata (Apex, step 4, the data type, column name, and nullable as metatdata).

	Regarding claim 4, Apex teaches the method of claim 3, wherein the metadata comprises at least one of a number of columns, a column length, and a datatype (Apex step 4, the column entries as number of columns, Data type as datatype, number within parenthesis after nvarchar as column length).

	Regarding claim 5, Apex in view of Klos teaches the method of claim 1, wherein the script for the audit trigger captures a transaction event and metadata in the transaction table and updates an audit table with the transaction event and the metadata (Apex step 8, insert, delete and update as transaction event, details of the operation as metadata, audit_log_transactions table as audit table).

	Regarding claim 6, Apex in view of Klos teaches the method of claim 5, wherein the transaction event is one of an entry addition, an entry deletion, and an entry modification in the transaction table (Apex step 8, insert, delete or update as transaction event).
	Regarding claim 7, Apex in view of Klos teaches the method of claim 5.
	The combination thus far doesn’t explicitly teach wherein the metadata comprises an author of the transaction event and a date and time of the transaction event in the same embodiment cited above.
	However, Apex in view of Klos further teaches wherein the metadata comprises an author of the transaction event and a date and time of the transaction event when using SQL Server Audit feature (Apex, page 8, “For example, a trigger that is fired after a record was inserted into the Person.Person table inserts a table name, time and date when the record was inserted and the user name used to insert the record into a dbo”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Apex, which discloses to include the date, time and user name in the metadata and to record them in the audit tables, into the current teachings of Apex in view of Klos. This would 
		One of ordinary skill would be motivated to do so as it gives user more insights into the audit data such as when the events happened (Apex, page 12 shows a report user interface where the user and date range can be used to filter the audit for viewing audit data).  Doing so would give a more granular filtering and also reduce unneeded large amount of report entries.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Klos and Sorna Kumar Muthuraj (NPL V: “Create Audit Table and Insert\Update\Delete Triggers for a given table”, hereinafter Muthuraj).
	Regarding claim 8, Apex in view of Klos teaches the method of claim 1.
	However, Apex in view of Klos does not explicitly disclose the script for the audit table DDL defines an audit schema for the transaction table.
		Muthuraj teaches wherein the script for the audit table DDL defines an audit schema for the transaction table (Muthuraj page 1, item #1: Creates an audit table with name <Tablename>_audit. It has some additional fields to capture the changes on the table
AuditDataState -- Stores the data state whether "New" or "Old"
AuditDMLAction -- Stores the DML Action like "Insert","Update","Delete"
AuditUser -- Stores the User performed the action on the table
AuditDateTime -- Stores the date time on which the action happened.)

		One of ordinary skill would be motivated to do so as both Apex and Muthuraj teach using triggers to help audit database tables.  Furthermore, incorporating Muthuraj’s teaching would help users creating these audit tables because Apex discloses the need to create them (Apex top of page 23: Before such triggers are created, you should design and create the table(s) where the captured DML will be
Stored), but Apex does not go into the specific of how the tables can be created.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Klos and further in view of Seiler et al. (US 7,634,520 B1, hereinafter Seiler).
	Regarding claim 9, Apex in view of Klos teaches the method of claim 1.
		However, Apex in view of Klos does not explicitly disclose wherein the script for the audit sequence generates a unique value for each new entry in an audit table.
		Seiler teaches an audit table having unique sequence number (Seiler col. 6 lines 47-67, globally unique sequence number as unique value, audit system record as entry, the script or command that creates the unique sequence number for each new entry in an audit table as the audit sequence script).

		One of ordinary skill would be motivated to do so as both Apex and Seiler discloses the same topic of auditing database table, and using a unique sequence number helps improving reviewing auditing data because the data is kept in order (Seiler, col. 6, lines 47-53: …In addition, the audit system 104 can determine the sequence of data changes that occurred during an audit event by maintaining a globally unique sequence number across audit system 104 records.)

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Apex (NPL U: “SQL Server database auditing techniques”, hereinafter Apex), dated June 28, 2013 in view of Ricardo N. et al. (US 20060155747 A1, hereinafter Ricardo).
	Regarding claim 10, Apex teaches a method for auditing transaction data in a transaction table, comprising:		in an information processing apparatus comprising at least one computer processor (Apex page 9, “ApexSQL Trigger”: the computer running the tool “ApexSQL Trigger” as the information processing apparatus, and the computer’s processor as one computer processor):			generating a trigger script identifying a transaction event to a transaction table (Apex  page 11 step 8: the script as the trigger script, transaction event, every INSERT, DELETE and UPDATE executed against the table as the saving  ([Examiner note: the crossed over text is taught by Ricardo below]; Apex Page 11 step 8, figure “The-Script-dialog-showing-the-script-that-generates-the-specified-triggersu1.png”, there is a Save button enabling a person to save the generated script, the saved script as the audit configuration table”, the Save icon on the top left).
			monitoring the transaction table for occurrence of the transaction event (Apex page 23: once the triggers are created, they are fired for every INSERT, DELETE and UPDATE executed against the
table …);			in response to the occurrence of the transaction event, executing the trigger script comprising:				the trigger script collecting metadata for the transaction event (Apex page 11: the details of the operation as metadata; Examiner note: Apex teaches the collecting of meta data when the audit request was created, the claimed limitation indicates the transaction event metadata is collected when the trigger script was executed.  Since the changes to the tables due to these triggers are data related, not metadata related, the choice of when to perform the operation is an implementation choice.  Furthermore, perform the collection of metadata collection when the audit script is created save times compared to the claimed invention, since it’s done one time, versus it’s being done every single insert of data record into transaction table.  As a result, Apex still teaches the limitation of the claimed invention); and				the trigger script updating contents of an audit table for the transaction table with the transaction event and the metadata (Apex page 11, Once the triggers are created, they are fired for every INSERT, DELETE and UPDATE executed against the table and the details of the operation are stored into AUDIT_LOG_DATA and AUDIT_LOG_TRANSACTIONS tables … You can easily see those using built-in ApexSQL Trigger reports, or creating SQL queries of your own, [Examiner note: AUDIT_LOG_TRANSACTIONS table as audit table];  Page 12, 

    PNG
    media_image3.png
    775
    1471
    media_image3.png
    Greyscale
;Apex, page 8, “For example, a trigger that is fired after a record was inserted into the Person.Person table inserts a table name, time and date when the record was inserted and the user name used to insert the record into a dbo; [Examiner note: the report shows that contents of the audit log are updated with various events, and along with table name, table schema and action, which correspond to the metadata, the time and date also correspond to the metadata]).

 the generated script, Apex does not explicitly disclose the script is saved in an audit configuration table.
		Ricardo teaches generated database table metadata can be saved in a file or a database table (Ricardo, para. [0024]: … Metadata 260 maps the selected columns in source table 270 to columns in history table 280, including the names of the columns that SE 210 will use for recording the identification of any user that updates source table 270 and for recording the time at which an update occurs. AT 205 then saves metadata 260 to persistent storage (360), such as a file or a database table, which SE 210 will access during the execution of the database application …; [Examiner note: it is obvious to select one of the two choices taught by Ricardo to save the generated script (in a file or a database table) since the number of options are very limited (file or database table) and there is no clear advantage in saving in one option versus saving in another option.  The instant specification also alternates the method of storages between using audit configuration table ([0003] … updating the audit configuration table with the generated script) and using audit configuration file when saving the audit table DDL script ([0039] … the audit configuration file may be updated with the audit table DDL script.)); 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ricardo, which teaches to save table metadata into a file or a database table, into the teaching of Apex to result in the limitations of the claimed invention.

	Regarding claim 11, Apex in view of Ricardo teaches the method of claim 10, wherein the transaction event is one of an entry addition, an entry deletion, and an entry modification in the transaction table (Apex page 11 step 8, INSERT, DELETE and UPDATE executed against the table as entry addition, entry deletion, and an entry modification).

	Regarding claim 12, Apex in view of Ricardo teaches the method of claim 10.
	Apex thus far does not explicitly teach wherein the metadata comprises an author of the transaction event and a date and time of the transaction event in the same embodiment cited above.
		However, Apex further teaches wherein the metadata comprises an author of the transaction event and a date and time of the transaction event when using SQL Server Audit feature (Apex, page 8, “For example, a trigger that is fired after a record was inserted into the Person.Person table inserts a table name, time and date when the record was inserted and the user name used to insert the record into a dbo”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Apex, to include the date, time and user name in the metadata and to record them in the audit tables. This would result in the claimed limitation of the metadata comprising an author, data and time of the transaction event.
		One of ordinary skill would be motivated to do so as it gives user more insights into the audit data such as when the events happened (Apex, page 12 shows a report user interface where the user and date range can be used to filter the audit for viewing audit data).  Doing so would give a more granular filtering and also reduce 
	Regarding claim 13, Apex in view of Ricardo teaches the method of claim 10, wherein the trigger script identifies the transaction event in a second transaction table (Apex, step 3’s figure page 10: ;
    PNG
    media_image4.png
    402
    1198
    media_image4.png
    Greyscale
 ; [Examiner note: table rows after the 1st row as the second transaction table]).
	Regarding claim 14, Apex in view of Ricardo teaches the method of claim 13.
		Apex in view of Ricardo teaches the second transaction table is identified in audit configuration table (Apex, step 3’s figure page 10:
    PNG
    media_image4.png
    402
    1198
    media_image4.png
    Greyscale
 ; [Examiner note: Apex teaches the second transaction table is selected as part of the .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Ricardo and further in view Sorna Kumar Muthuraj (NPL V: “Create Audit Table and Insert\Update\Delete Triggers for a given table”, hereinafter Muthuraj).
	Regarding claim 15, Apex teaches the method of claim 10.
	Apex in view of Ricardo does not explicitly disclose the audit configuration table has a standardized format.
	On the other hand, Muthuraj teaches the audit configuration table has a standardized format (Muthuraj page 1, step 1, the audit tables all have 4 additional columns, which is interpreted as a standardized audit table format for all audit tables, also the description before step 1, “similar structure audit table” for particular table as a consistent way of structuring all audit tables, or in another words, having a standardized format.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Muthuraj to use a standardized format for the audit tables with the teaching of Apex in view of Ricardo to result in the limitations of the claimed invention.
		One of ordinary skill would be motivated to do so as to keep the design of all audit tables consistent, consistent audit reports and to provide ease of maintenance.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Muthuraj in view of Bapat et al. (US 20200117680 A1, hereinafter Bapat).	Regarding claim 16, Muthuraj teaches a method for performing an audit validation process, comprising:
		in an information processing apparatus comprising at least one computer processor (Muthuraj’s utility runs inside a database system.  The computer running the database system is the information processing apparatus, the computer’s processor as one computer processor):
			retrieving an audit table definition for a transaction table in an audit configuration table (Muthuraj, page 4:
    PNG
    media_image5.png
    582
    1133
    media_image5.png
    Greyscale
; [Examiner note: Muthuraj teaches that the table definition are retrieved from system tables; Although Muthuraj teaches the data is retrieving from system table, not audit configuration table, it is an equivalent because one can be replaced with another and 
    PNG
    media_image6.png
    431
    1073
    media_image6.png
    Greyscale
; [Examiner note: column name, data type and char length as audit table definition]);
			identifying an inconsistency between the audit table definition for the transaction table and ([Examiner note: the crossed over text is disclosed below]; Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, “Deleted” or “Added” as identifying an inconsistency);
			capturing the inconsistency (Muthuraj, page 4, 5, under section “Get the comparision metadata for Main and Audit Tables”, “Deleted” or “Added” as inconsistency, NewAddedCols as the capturing of the inconsistency);
			generating a script to update the audit table definition (Muthuraj, page 6, SQL as the script to update the audit table);
		updating the audit table definition using the script (Muthuraj page 2, Usage: EXEC GenerateTriggers @Schemaname = 'dbo',@Tablename = 'TableName', @GenerateScriptOnly =0,@ForceDropAuditTable =1; Muthuraj EXEC(@SQL)
PRINT 'Audit table ' + @QuotedSchemaName + '.' + @QuotedAuditTableName + ' Created \ Altered succesfully'; [Examiner note: by running the script with the parameter GenerateScriptOnly set to 0 would update the audit table definition]); and 
		saving the updated audit table definition in the audit configuration table ([Examiner note: the crossed over text is discussed below]; Muthuraj page 2, Usage: EXEC GenerateTriggers @Schemaname = 'dbo',@Tablename = 'TableName', @GenerateScriptOnly =0,@ForceDropAuditTable =1; Muthuraj middle of page 2: 16-Aug-2016 -- > Modified to generate alter table scripts instead of droping and creating the audit table; Muthuraj top of page 7: EXEC(@SQL)
PRINT 'Audit table ' + @QuotedSchemaName + '.' + @QuotedAuditTableName + ' Created \ Altered succesfully'; [Examiner note: when the audit table definition is updated, the corresponding system table that keeping track of the audit table’s definition is updated with the updated definition.  The saving of the definition in a file or a table is a matter of implementation choice, using either would work as well and it is merely a replacement of one versus another]).
		Muthuraj teaches the limitations of the claimed invention (see discussion above).		Muthuraj does not explicitly disclose:		reviewing a plurality of records in the audit configuration table;		identifying an inconsistency between the audit table definition for the transaction table and the review of the plurality of records;		On the other hand, Bapat teaches:		reviewing a plurality of records in the audit configuration table (Bapat ¶229, Collected metadata is compared with existing metadata for the same tables in the metadata repository; see also ¶111, ¶180, ¶202, ¶231, Fig. 9A).
		identifying an inconsistency between the audit table definition for the transaction table and the review of the plurality of records (Bapat [0231] If existing metadata is found for a table, then the Schema Differentiator 704 identifies the difference between the new table schema (as defined in the presently extracted metadata) and the old table schema (as defined by the metadata stored in the metadata repository) and applies the changes to the data lake data representation, regenerating scripts as needed);
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bapat, which teaches to save table metadata into a table, into the teaching of Muthuraj to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Bapat’s teaching would help to providing alternative method of saving table definitions. In addition, both of the references (Bapat and Muthuraj) teach features that are directed to analogous art, such as, keep track of changes to database source table and updating target database table (Bapat ¶111-¶114) using triggers (Bapat ¶11, ¶97, 

	Regarding claim 17, Muthuraj in view of Bapat teaches the method of claim 16, wherein the inconsistency comprises an addition of a column in the transaction table, a removal of a column in the transaction table, and a change in a data type in a column in the transaction table (Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, “Deleted” removal of a column, “Added” as addition of a column; page 5 section “Find data type changes between table”, NC.MainTableDataType compared to  NC.AuditTableDataType as change in a data type).
	Regarding claim 18, Muthuraj in view of Bapat teaches the method of claim 16, wherein the script is an alter script (Muthuraj, page 6, ALTER  as alter, SQL as alter script).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200250169 A1 - DATABASE CHANGE CAPTURE WITH TRANSACTION-CONSISTENT ORDERTechniques to efficiently capture and replicate changes that occur in database tables. The changes are captured in a transaction-consistent 
US 8332349 B1 - Asynchronous acid event-driven data processing using audit trail tools for transaction systems
An audit system structured for auditing at least one operational table of a transaction system during an audit event is provided. In an embodiment, the audit system includes at least one audit history table operatively associated with the operational table of the transaction system, and each audit history table includes at least one database trigger configured for monitoring one or more data changes in the operational table.
US 6405212 B1 - Database system event triggers
The technique also includes receiving an indication of a selected event that belongs to the set of one or more events associated with the selected scope. Trigger metadata is stored that identifies both the selected scope and the selected event. A technique is also described for executing a process in this database management system. Flags indicative of one or more applicable events of the selectable events are loaded into a private cache of the process and checked when a new event occurs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/23/2021
/V.H.H/
Examiner, Art Unit 2162 


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162